Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2020 has been entered.
Allowable Subject Matter
Claim 17 is allowed.
Claims 2, 6-7, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed on 09/30/2020 have been considered but are moot because the arguments do not apply to reference combinations being used in the current rejection.
Examiner Annotated Figures
To more easily and accurately represent the application of prior art in the rejections infra, figures from the following prior art references have been annotated by the Examiner for the Applicant's convenience.
Jay et al – (WO 2017/203092) – Figure 1
Kim et al. (US 2014/0311455) – Figures 5-6

    PNG
    media_image1.png
    869
    812
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1054
    745
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    472
    655
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jay et al. (WO 2017203092), hereinafter Jay et al.
Regarding Claim , 
 disclose:
A liquid fuel injector (1; Fig 1) for an internal combustion engine (¶; “a valve unit 1 for injecting fuel into a combustion chamber of an internal combustion piston engine”) comprising: 
an injector body defining a high pressure inlet passage () (¶¶), 
a first set of nozzle outlets (), 
a second set of nozzle outlets (), 
a first control chamber () and a second control chamber () each in fluid communication with the high pressure inlet passage (), and a low pressure space () (¶¶); 
a first outlet check () having a closing hydraulic surface () exposed to a fluid pressure of the first control chamber () and movable between a closed position blocking the first set of nozzle outlets (), and an open position () (¶¶); 
a second outlet check () having a closing hydraulic surface () exposed to a fluid pressure of the second control chamber () and movable between a closed position blocking the second set of nozzle outlets (), and an open position () (¶¶); 

a second two-way injection control valve () positioned fluidly between the second control chamber () and the low pressure space (); 
the injector body further defining
a first set of orifices () arranged in an A-F-Z pattern among the high pressure inlet passage (), the low pressure space (), and the first control chamber () (¶¶) [Examiner Note: “grooving 13” is the F-orifice.], and 
a second set of orifices () arranged in an A-F-Z pattern among the high pressure inlet passage (), the low pressure space (), and the second control chamber () (¶¶) [Examiner Note: “grooving 13” is the F-orifice.] ; and 
the injector body further defining 
a common nozzle supply cavity () in fluid communication with the high pressure inlet passage (), and 
the first set of nozzle outlets () and the second set of nozzle outlets () being in fluid communication with the common nozzle supply cavity () at the open position of the first outlet check () and the second outlet check (), respectively () (¶¶).
Regarding Claim , 
 disclose:
wherein the first set of orifices () includes a first F-orifice () and the second set of orifices () includes a second F-orifice (), and the first F-orifice () is formed in a first fluid passage open to the common nozzle supply cavity () and the second F-orifice () is formed in a second fluid passage opening to the common nozzle supply cavity ()  (¶¶, 0040).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jay et al. as applied above in view of Kim et al. (US 2014/0311455), hereinafter Kim et al.
Regarding Claim , 
 fail to explicitly disclose:
wherein the stack includes an orifice plate and each of the first F-orifice and the second F-orifice is formed in the orifice plate.
 teach:
A prior art liquid fuel injector using a known technique that is applicable to the fuel injector of Jay et al.  Namely, the technique of utilizing a stack including an orifice plate ("") and each of the first F-orifice () and the second F-orifice () is formed in the orifice plate ("") to reduce part count by locating precision bored orifices in a single fuel injector component (¶¶). 
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Kim et al. to the fuel injector of Jay et al. would have yielded predictable results and resulted in an improved system.  Namely, a fuel injector that utilizing a stack including an orifice plate and each of the first F-orifice and the second F-orifice is formed in the orifice plate to reduce part count by locating precision bored orifices in a single fuel injector component (¶). 
Regarding Claim , 
 disclose:
wherein the orifice plate (Kim et al: "") includes an upper plate side, and a lower plate side exposed to the first control chamber (Kim et al.: ), the second control chamber (Kim et al: ), and the common nozzle supply cavity (Kim et al: ), and wherein each of the first F-orifice (Kim et al: ) and the second F-orifice (Kim et al: ) is within a fluid passage that opens to the common nozzle supply cavity () at the lower plate side (Kim et al.: ).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jay et al. as applied above in view of Coldren (US 2014/0061326), hereinafter Coldren.
Regarding Claim , 
 disclose:
wherein the first outlet check () and the second outlet check () are arranged side-by-side (), 
Jay et al. fail to explicitly disclose:
a first set of nozzle outlets has at least one of a spray angle, an outlet size, or an outlet number that is different from a spray angle, an outlet size or an outlet number of the second set of nozzle outlets
However, Jay et al. disclose: 
and the first set of nozzle outlets () has at least one of a spray angle, an outlet size, or an outlet number that is different from a spray angle, an outlet size or an outlet number of the second set of nozzle outlets () (¶; “The needles are dimensioned differently for injecting different amounts of fuel. Also the grooving 13 in the contact area 14 is dimensioned based on the individual requirement of the respective injection needle 2, 22. Advantageously the contact area 14 of each cylindrical support section 12 is provided with different grooving 13 and this way the opening rate of the first valve needle 2 is different from the opening rate of the second valve needle 22 even when using the same fuel at substantially same pressure and temperature level.”).
Coldren teaches:
A prior fuel injector using a known technique that is applicable to the fuel injector of Jay et al.  Namely the technique of utilizing a first set of nozzle outlets () defining a relatively wider spray angle and a second set of nozzle outlets () defining a relatively narrower spray angle or the technique of dimensioning an outlet size of a first set of outlets differently from an outlet size of a second set of outlets in a dual check fuel injector wherein the to suit the needs of a particular engine application (¶¶; “Although not necessary, the first nozzle outlet set 12 may have a first total flow area, and the second nozzle outlet set 13 may have a second total flow area that is less than the first total flow area. This is shown, for example in FIG. 3 where the diameter of the respective flow orifices in the first nozzle outlet set 12 are larger than those of the second nozzle outlet set 13. Likewise, the structure of the present disclosure allows for the first nozzle outlet set 12 to define a first spray angle 28 with respect to centerline 30.”).  
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Coldren to the fuel injector of Jay et al. would have yielded predictable results and resulted in an improved system.  Namely, a fuel injector utilizing 
Furthermore, weighing towards obviousness, as admitted in applicants specification “Each liquid fuel injector 56 can include twin outlet checks, as further discussed herein, structured to inject liquid fuel in different quantities, at different spray angles, for example, and for different purposes, including production of a pilot charge for igniting a main charge of gaseous fuel, as well as injection of a main charge of liquid fuel. Those skilled in the art will appreciate the potential application of the twin outlet check liquid fuel injectors to so-called diesel-only mode operation, mixed-mode or blended-mode operation, and still other operating strategies.” (Instant Specification: ¶0015)
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jay et al. as applied above in view of Redon et al. (US 2016/0195028), hereinafter Redon et al.
Regarding Claim , 
 disclose:
A fuel system for an internal combustion engine (¶; “a valve unit 1 for injecting fuel into a combustion chamber of an internal combustion piston engine”) comprising: 
The fuel supply channel 34 provides also a continuous flow connection between the control space 7 and the pressurized fuel in the fuel inlet channel 9.”); 
a plurality of liquid fuel injectors (1; Fig 1) each defining a high pressure inlet passage () (¶¶), 
a first set of nozzle outlets (), 
a second set of nozzle outlets (), 
a first control chamber () and a second control chamber () each in fluid communication with the high pressure inlet passage (), and a low pressure space () (¶¶); 
the plurality of liquid fuel injectors each including a first outlet check having a closing hydraulic surface exposed to a fluid pressure of the first control chamber, and a second outlet check having a closing hydraulic surface exposed to a fluid pressure of the second control chamber; 
a first outlet check () having a closing hydraulic surface () exposed to a fluid pressure of the first control chamber (), and a second outlet check () having a closing hydraulic surface () exposed to a fluid pressure of the second control chamber () () (¶¶); 
the plurality of liquid fuel injectors each further including a first two-way injection control valve () positioned fluidly between the first control chamber ()  and the low pressure space (28), and a second two-way injection control valve () positioned fluidly between the second control chamber () and the low pressure space (); 
the plurality of liquid fuel injectors each further defining a first set of orifices () arranged in an A-F-Z pattern among the high pressure inlet passage (), the low pressure space (), and the first control chamber () (¶¶) [Examiner Note: “grooving 13” is the F-orifice.], and a second set of orifices () arranged in an A-F-Z pattern among the high pressure inlet passage (), the low pressure space (), and the second control chamber () (¶¶) [Examiner Note: “grooving 13” is the F-orifice.] ; and 
the plurality of liquid fuel injectors each further defining a common nozzle supply cavity () in fluid communication with the high pressure inlet passage (), and the first outlet check () and the second outlet check () each being movable between an open position where the corresponding first set of nozzle outlets () and second set of nozzle outlets () are in fluid communication with the common nozzle supply cavity (), and a closed position () () (¶¶); and 
Jay et al. fail to explicitly disclose:
a pressurized gaseous fuel supply, and at least one gaseous fuel admission valve that is separate from the plurality of liquid fuel injectors.
Redon et al. teach:
a prior art fuel system using a known technique that is applicable to the fuel system of Jay et al.   Namely, the technique of utilizing a pressurized gaseous fuel 
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Redon et al. to the fuel system of Jay et al. would have yielded predictable results and resulted in an improved system.  Namely, a fuel system that would utilize a pressurized gaseous fuel supply and at least one gaseous fuel admission valve that is separate from the plurality of liquid fuel injectors to reduce operating costs of the engine (0003).
Regarding Claim , 
disclose:
wherein the first set of orifices (Jay et al: ) includes a first F-orifice (Jay et al: ) and the second set of orifices (Jay et al: ) includes a second F-orifice (Jay et al: ), and the first F-orifice (Jay et al: ) is formed in a first fluid passage open to the common nozzle supply cavity (Jay et al: ) and the second F-orifice (Jay et al: ) is formed in a second fluid passage opening to the common nozzle supply cavity (Jay et al: )  (Jay et al: ¶¶, 0040).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jay et al. and Redon et al. as applied above and further in view of Coldren (US 2014/0061326) hereinafter Coldren.
Regarding Claim , 
 disclose:
wherein the first outlet check (Jay et al: ) and the second outlet check (Jay et al: ) are arranged side-by-side (Jay et al: ), 
The combination of references fail to explicitly disclose:
a first set of nozzle outlets has at least one of a spray angle, an outlet size, or an outlet number that is different from a spray angle, an outlet size or an outlet number of the second set of nozzle outlets
However, Jay et al. disclose: 
and the first set of nozzle outlets (Jay et al: ) has at least one of a spray angle, an outlet size, or an outlet number that is different from a spray angle, an outlet size or an outlet number of the second set of nozzle outlets () (Jay et al: ¶; “The needles are dimensioned differently for injecting different amounts of fuel. Also the grooving 13 in the contact area 14 is dimensioned based on the individual requirement of the respective injection needle 2, 22. Advantageously the contact area 14 of each cylindrical support section 12 is provided with different grooving 13 and this way the opening rate of the first valve needle 2 is different from the opening rate of the second valve needle 22 even when using the same fuel at substantially same pressure and temperature level.”).
Coldren teaches:
A prior fuel injector using a known technique that is applicable to the fuel system of the combination of references.  Namely the technique of utilizing a first set of nozzle outlets () defining a relatively wider spray angle and a second set of nozzle outlets () defining a relatively narrower spray angle or the technique of dimensioning an outlet size of a first set of outlets differently from an outlet size of a second set of outlets in a dual check fuel injector wherein the to suit the needs of a particular engine application (¶¶; “Although not necessary, the first nozzle outlet set 12 may have a first total flow area, and the second nozzle outlet set 13 may have a second total flow area that is less than the first total flow area. This is shown, for example in FIG. 3 where the diameter of the respective flow orifices in the first nozzle outlet set 12 are larger than those of the second nozzle outlet set 13. Likewise, the structure of the present disclosure allows for the first nozzle outlet set 12 to define a first spray angle 28 with respect to centerline 30.”).  
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Coldren to the fuel system of the combination of references would have yielded predictable results and resulted in an improved system.  Namely, a fuel injector utilizing a first set of nozzle outlets defining a relatively wider spray angle and a second set of nozzle outlets defining a relatively narrower spray angle or the technique of dimensioning an outlet size of a first set of outlets differently from an outlet size of a second set of outlets in a dual check fuel injector wherein the to suit the needs of a particular engine application (¶¶)
Each liquid fuel injector 56 can include twin outlet checks, as further discussed herein, structured to inject liquid fuel in different quantities, at different spray angles, for example, and for different purposes, including production of a pilot charge for igniting a main charge of gaseous fuel, as well as injection of a main charge of liquid fuel. Those skilled in the art will appreciate the potential application of the twin outlet check liquid fuel injectors to so-called diesel-only mode operation, mixed-mode or blended-mode operation, and still other operating strategies.” (Instant Specification: ¶0015)
Regarding Claim , 
 disclose:
wherein the first set of nozzle outlets (Coldren: ) defines a relatively wider spray angle and the second set of nozzle outlets (Coldren: ) defines a relatively narrower spray angle (Coldren: ¶).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jay et al. in view of Redon et al. as applied above as evidenced by Coldren et al. (US 2014/0196687), hereinafter Coldren et al. ‘687.
 Regarding Claim , 
The limitations recite “wherein each of the plurality of liquid fuel injectors further includes a stack having a tip piece with a first guide bore therein that receives the first outlet check and forms a first nozzle supply passage with the first outlet check, and a second guide bore that receives the second outlet check and forms a second nozzle supply passage with the second outlet check.” that is deemed by Examiner to be a simple matter of design choice.  In Applicant’s specification, Applicant does not note that a stack having a tip piece with a first guide bore therein that receives the first outlet check and forms a first nozzle supply passage with the first outlet check, and a second guide bore that receives the second outlet check and forms a second nozzle supply passage with the second outlet check  is critical or even has any particular advantage or purpose over the other injector configurations.   For example, Applicant states “ each of first outlet check 74 and second outlet check 78 extends through tip piece 95. Tip piece 95 has therein a first guide bore 102 that receives first outlet check 74 and forms a first nozzle supply passage 104 with first outlet check 74. Tip piece 95 also has therein a second guide bore 106 that receives second outlet check 78 and forms a second nozzle supply passage 108 with second outlet check 78.” (See PgPub ¶¶0018, 0023). 
One of ordinary skill in the art would have expected the combination of references to perform equally well in other injector configurations not including stack having a tip piece with a first guide bore therein that receives the first outlet check and forms a first nozzle supply passage with the first outlet check, and a second guide bore that receives the second outlet check and forms a second nozzle supply passage with the second outlet check.  Therefore, it would have been prima facie obvious to modify the combination of references to obtain the invention as specified because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.  
a stack having a tip piece () with a first guide bore () therein that receives a first outlet check (), and a second guide bore () that receives a second outlet check ()  () (¶¶)
Terminology
The Examiner notes that the following terms are utilized in Applicant’s specification as follows:
 – An “A" orifice is fluidly between a check control chamber and an outlet to low pressure, a "Z" orifice is fluidly between incoming high pressure and a check control chamber, and an "F" orifice fluidly connects high pressure for the Z orifice to an outlet of the A orifice. (See PgPub: ¶) 
 - a "Z" orifice is fluidly between incoming high pressure and a check control chamber (See PgPub: ¶) 
 - An "F" orifice fluidly connects high pressure for the Z orifice to an outlet of the A orifice. (See PgPub: ¶) 
Common Nozzle Supply Cavity -  Common nozzle supply cavity 90 can be understood as part of high pressure inlet passage 60, which in turn can be understood to extend from high pressure inlet 62 to each of nozzle outlets 64 and nozzle outlets 66 (See PgPub: ¶).
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SCOTT A REINBOLD/Examiner, Art Unit 3747